SANBORN, Circuit Judge
(dissenting). The jury were instructed by the court below to ascertain by the exercise of their judgment what the present cash value of the plaintiff’s earnings during his expectancy of life would be to him, and to allow this amount as one element of his damages. The only guide which the court gave them to direct their judgment in finding this amount was contained in these words:
“Sometimes it has been said that It is such a sum which, if put at interest, would earn annually the amount of money which the testimony may show he might earn annually,—the amount of money which the testimony may show he might earn or did earn; but this is not conclusive upon the jury; it all finally comes back to your sound judgment and discretion, so far as the loss of time is concerned, to fix the amount in your sound discretion, governed by the rules which I have stated.”
Now the court had stated only one rule for ascertaining the damages for loss of earnings, and that was to allow such an amount as would produce annual interest equal to the amount which the plaintiff would have annually earned. If he would have earned $420 per annum, and the rate of interest was 6 per cent, per annum, they were to allow him $7,000, because $7,000 at 6 per cent, annual interest would produce $420 per annum. If his expectancy of life was 40 *81years, he would, under this rule, receive $420 per annum interest, and at the end of 40 years, when he died, he would have the entire principal, $7,000, remaining. In other words, he would have at his death just $7,000 more than he would have had if he had not been injured, and if he had constantly earned his wages, because the annual interest he would have received would equal his earnings, and the $7,000 would remain unimpaired, at his death. No discussion or argument can more clearly demonstrate the error of this instruction than its statement, and this simple illustration of it.
It is said, however, that the court also told the jury that .this rule was not conclusive, and that the jury might, so far as the loss of time was concerned, fix the amount of compensation for it in their sound discretion, governed by the rules which the court had given. But this statement was as vicious as the other. The court had given but one rule, and that rule was conclusive. It was conclusively wrong, and the charge of the court that it was not conclusive,—that the jury might follow it or not as they chose,—was as grievous an error as it would have been to have told them that they must follow it; because the verdict is general, and it is impossible to tell whether the jury applied or disregarded the vicious rule which the court submitted to them. There is every probability that they followed it, for the testimony shows that the earnings of the plaintiff never exceeded $420 per annum, and yet the jury rendered a verdict for $9,500. However this may be, the charge was erroneous, and the presumption is that error produces prejudice. This record does not show that the erroneous instruction did not guide the jury in their deliberations, and control the amount of their verdict, and such an error is always fatal unless it appears so clear as to be beyond doubt that it did not prejudice, and could not have prejudiced, the complaining party.. Railroad Co. v. Holloway (C. C. A.) 114 Fed. 458; Association v. Shryock, 20 C. C. A. 3, 11, 73 Fed. 774, 781; Railroad Co. v. McClurg, 8 C. C. A. 322, 325, 326, 59 Fed. 860, 863; Deery v. Cray, 5 Wall. 795, 807, 808, 18 L. Ed. 653; Smith v. Shoemaker, 17 Wall. 630, 639, 21 L. Ed. 717; Moores v. Bank, 104 U. S. 625, 630, 26 L. Ed. 870; Gilmer v. Higley, 110 U. S. 47, 50, 3 Sup. Ct. 471, 28 L. Ed. 62; Railroad v. O’Brien, 119 U. S. 99, 103, 7 Sup. Ct. 118, 30 L. Ed. 299; Mexia v. Oliver, 148 U. S. 664, 673, 13 Sup. Ct. 754, 37 L. Ed. 602; Railroad Co. v. O’Reilly, 158 U. S. 334, 337, 15 Sup. Ct. 830, 39 L. Ed. 1006; Peck v. Heurick, 167 U. S. 624, 629, 17 Sup. Ct. 927, 42 L. Ed. 302. On account of this error in the instructions of the court, the judgment below should, in my opinion, be reversed, and a new trial should be ordered.
I am also of the opinion that there was no substantial evidence in the record that W. G. Bennett was the vice principal of the Chicago Blouse Wrecking Company. The evidence seems to me to show without dispute that he was a mere foreman, acting all the time pursuant to the direction of Harris in his work of directing the various gangs of men, and their foremen in the discharge of their duties. It would, however, serve no useful purpose to review the voluminous evidence directed to this question, since the erroneous ruling of the court, to which reference has been directed, leads to the same result.